Citation Nr: 0426508	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  02-06 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for chronic lumbosacral strain. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran had active service from March 1966 to February 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision rendered in October 2001 by 
the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  This rating decision 
granted service connection for lumbosacral strain, 
degenerative joint disease and assigned a 10 percent rating.  
Subsequently, in a November 2003, the Board remanded the case 
back to the RO for additional development.  At present, the 
case is once again before the Board for appellate review.


FINDINGS OF FACT

1. The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue on 
appeal.

2. The veteran's range of motion of the thoracolumbar spine 
is limited to 80 degrees of forward flexion, 25 degrees of 
backward extension, 30 degrees of lateral flexion 
bilaterally, and 25 degrees of rotation bilaterally.  There 
is no objective evidence of deformities, ankylosis, 
intervertebral disk syndrome, spinal stenosis, or neuropathy.

3. Prior to September 26, 2003, the veteran's service-
connected chronic lumbosacral strain did not include spinal 
cord involvement, ankylosis of the dorsal and lumbar spine, 
more than slight limitation of motion of the lumbar spine 
with complaints of pain upon such motion, disc involvement, 
and/or lumbar or mid-central thoracic muscle spasms on 
extreme forward bending.

4. As of September 26, 2003, the veteran's service-connected 
chronic lumbosacral strain is not characterized by forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, and his combined range of 
motion of the thoracolumbar spine is greater than 120 
degrees.  He does not have ankylosis of the spine, has intact 
thoracic and lumbar curves, does not have bowel or bladder 
dysfunction, has a range of motion without radiculopathy, and 
has intact sensory perception and motor strength in all 
extremities.  


CONCLUSIONS OF LAW

1. The criteria for the assignment of a disability evaluation 
in excess of 10 percent for the service-connected chronic 
lumbosacral strain, effective prior to September 26, 2003, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes  5286, 5287, 5288, 5289, 5290, 5291, 5292, 
5295 (effective prior to September 26, 2003).   

2. The criteria for the assignment of a disability evaluation 
in excess of 10 percent for the service-connected chronic 
lumbosacral strain, effective as of September 26, 2003, have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5236, 5237, 5238, 5239, 5240, 5242 (effective as of 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  However, in this case, for the reasons 
set forth below, the VA has complied with the VCAA, as well 
as the implementing regulations, in reference to the issue 
addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to an 
increased disability rating via the various rating decisions, 
the statement of the case, the supplemental statement of the 
case, and Board remand issued from 2000 to the present.  In 
addition, via a May 2001 RO letter, the March 2002 statement 
of the case and the April 2004 supplemental statement of the 
case, the veteran was provided with specific information 
concerning changes in the law and regulations per the VCAA.  
Therefore, the notification requirement has been satisfied.  
See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
Furthermore, the veteran was given the benefit of presenting 
testimony and/or evidence during at a hearing on appeal, but 
he declined such opportunity.  As no additional evidence, 
which may aid the veteran's claim or might be pertinent to 
the bases of the claim, has been submitted or identified, the 
duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) and VAOPGCPREC 
7-2004.  

In this case, the initial agency of original jurisdiction 
(AOJ) decision was made in February 2000, which is prior to 
the date the VCAA was enacted (effective November 9, 2000).  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error for 
the reasons specified below.  See VAOPGCPREC 7-2004.

Significantly, in a letter to the veteran dated in May 2001, 
the RO informed him of what information he needed to 
establish entitlement to the claim addressed in this decision 
and that he should send in information describing additional 
evidence or the evidence itself.  In this respect, the Board 
notes that the May 2001 letter was provided to the claimant 
following the February 2000 and June 2000 rating decisions 
initially adjudicating the claim on appeal but prior to the 
October 2001 rating decision, which granted service 
connection, and prior to the case being certified to the 
Board for appellate adjudication.  Additionally, the Board 
notes that the content of that notice, the March 2002 
statement of the case, and the April 2004 supplemental 
statement of the case, fully complied with the requirements 
of 38 U.S.C.A. § 5103(A) (West 2002) and 38 C.F.R. § 3.159(b) 
(2003).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  

In this case, although the VCAA notices that were provided to 
the appellant do not contain the "fourth element" per se, 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his increased rating claim.  In particular, the RO asked the 
veteran to tell VA about any additional information or 
evidence that the veteran wanted VA to try and get for him 
and to send VA the evidence that was needed as soon as 
possible.  By various informational letters, a statement of 
the case, supplemental statement of the case and their 
accompanying notice letters, VA satisfied the fourth element 
of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the veteran is not prejudiced by the 
Board's consideration of his claim as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  In essence, the veteran in this case has been 
notified as to the laws and regulations governing increased 
ratings.  He has, by information letters, a rating decision, 
a statement of the case, and supplemental statement of the 
case, been advised of the evidence considered in connection 
with his appeal and what information VA and the veteran would 
provide.  Thus, the Board finds that there has been no 
prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Additionally, the Board acknowledges that the record on 
appeal does not reflect notice to the veteran of the 
provisions of the VCAA in connection with his current claim 
for a higher initial evaluation for his service-connected 
lumbosacral strain.  In this regard, the Board notes that a 
VCAA letter on the veteran's initial service connection claim 
was sent to the veteran by the RO in May 2001.  The May 2001 
letter obviously did not address the issue of entitlement to 
an initial rating in excess of 10 percent for lumbosacral 
strain as service connection had not been established at that 
time.  However, it has been determined by VA's Office of the 
General Counsel (OGC) that, when a claim of service 
connection is granted and the veteran submits a notice of 
disagreement in which he raises the new issue of entitlement 
to an increased rating for the disability in question, notice 
under 38 U.S.C.A. 
§ 5103(a) is not required as to the claim raised in the 
notice of disagreement.  See VAOPGCPREC 8-2003 (December 22, 
2003).  Instead, the OGC concluded that the RO's only 
obligation under such circumstances is to develop or review 
the claim and, if the disagreement remains unresolved, to 
issue a statement of the case.  Id.  Such was done in the 
present case.  Thus, no further notice is required.  Further, 
the rating decision as well as the Statement of the Case 
issued in conjunction with the veteran's appeal clearly 
advised the veteran of the evidence considered, the pertinent 
laws and regulations, and the reasons why his claim for a 
higher evaluation was denied.  Therefore, the Board finds 
that no further action is necessary under the VCAA in this 
case and that the case is ready for appellate review.

In this case, in an October 2001 rating decision, the veteran 
was granted service connection and a 10 percent disability 
evaluation for lumbosacral strain under Diagnostic Code 5010-
5295.  At present, the veteran is seeking an initial rating 
in excess of 10 percent for the service-connected lumbosacral 
strain.  The Board will consider whether an increased rating 
can be granted under the currently applied Diagnostic Codes, 
as well as will consider any other potentially applicable 
Diagnostic Codes.  Butts v. Brown, 5 Vet. App. 532 (1993) 
(implicitly holding that the BVA's selection of a Diagnostic 
Code may not be set aside as "arbitrary, capricious, an abuse 
of discretion, or otherwise not in accordance with law," if 
relevant data is examined and a reasonable basis exists for 
its selection) (Citations omitted).

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
an appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved, 
and contemplates "staged ratings" where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2003).

Moreover, when evaluating musculoskeletal disabilities, the 
VA may, in addition to applying the schedular criteria, 
consider granting a higher rating in cases in which 
additional functional loss due to pain or weakness is 
demonstrated, and pain or weakness on use is not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

With respect to the applicable law, effective September 23, 
2002, VA revised the criteria for diagnosing and evaluating 
intervertebral disc syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 
2002).  Effective September 26, 2003, VA revised the criteria 
for evaluating general diseases and injuries of the spine.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, VA also 
reiterated the changes to Diagnostic Code 5293 (now 
reclassified as Diagnostic Code 5243) for intervertebral disc 
syndrome.

Where the law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies.  However, where compensation is awarded or 
increased pursuant to any Act or administrative issue, the 
effective date of such an award or increase shall not be 
earlier than the effective date of the Act or administrative 
issue.  See 38 U.S.C.A. § 5110(g) (West 2002).  In addition, 
the General Counsel of VA has held that if the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000).

I.  Factual Background

The relevant medical evidence includes records from the 
Alexandria, Louisiana VA Medical Center dated from 1992 to 
2002.  These records basically describe the treatment the 
veteran has received over time for various health problems, 
including his service-connected back problem.  The records 
reflect the veteran complained of chronic low back pain.

A January 2000 VA examination report revealed that the 
veteran complained of severe pain in his back.  The veteran 
was unable to bend or flex his lumbosacral spine forward and 
had severe tenderness over the lumbosacral spine.  The 
examining physician diagnosed the veteran with degenerative 
joint disease of the lumbosacral spine.

The veteran underwent a VA examination in June 2001.  At that 
time, the range of motion of the lumbar spine was 95 degrees 
of forward flexion (with mild pain from 85 to 95 degrees), 15 
degrees of backward extension, and 25 degrees of lateral 
flexion bilaterally and 30 degrees of rotation bilaterally.  
The veteran's assessment included chronic low back strain and 
degenerative joint disease of the lumbar spine.  In the 
opinion of the examining physician, the veteran's chronic 
back strain was linked to his injury in the service.

A June 2003 VA examination report shows the veteran had 
complained of low back pain since 1993.  The veteran reported 
that the pain in his low back is continuous and he does not 
suffer flare-ups.  The veteran's range of motion of the 
lumbar spine was 80 degrees of active flexion (95 degrees 
considered normal), 25 degrees of active extension (35 
degrees considered normal), 30 degrees of lateral flexion 
bilaterally (40 degrees considered normal), and 25 degrees of 
rotations bilaterally (35 degrees considered normal).  
Additionally, the veteran was not limited by pain, fatigue, 
weakness, or a lack of endurance following repetitive 
movements.  There was no objective evidence of painful motion 
spasms.  The examiner did find generalized weakness, but 
indicated this was due to the veteran's morbid obesity.  No 
fixed deformities were found and the musculature of the back 
was normal.  X-rays of the lumbar spine showed moderate 
thoracic spondylosis and mild degenerative changes of the 
lumbar spine.  The examining physician found no evidence of 
intervertebral disk syndrome, spinal stenosis or neuropathy.  
In the examining physician's opinion, the severity of the 
veteran's lumbar spine pathology was moderate, and the 
veteran's condition was related to the intercurrent disease 
of morbid obesity which caused degenerative arthritis of the 
lumbar spine.  The aging process was also determined to have 
contributed to the veteran's degenerative arthritis, but the 
veteran's morbid obesity was found to have accelerated the 
normal progression of the disease.  



II.  Increased Rating for Lumbosacral Strain, 
Effective Prior to September 26, 2003.

As discussed above, the veteran has 80 degrees of forward 
flexion, 25 degrees of backward extension, 35 degrees of 
lateral flexion bilaterally, and 25 degrees of rotation 
bilaterally.  The normal ranges of motion included 95 degrees 
of forward flexion, 35 degrees of backward extension, and 35 
degrees of bilateral rotation and lateral bending.

In this case, the veteran's disability does not warrant the 
award of a rating in excess of 10 percent because, per the 
June 2003 VA examination report.  The residuals of the 
service-connected chronic lumbosacral strain do not include 
ankylosis of the lumbar spine (Diagnostic Codes 5288, 5289), 
more than slight limitation of motion of the lumbar spine 
(Diagnostic Codes 5290, 5291, 5292), and disc involvement 
(Diagnostic Code 5293).  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5288, 5289, 5291, 5293.

Under Diagnostic Code 5295, a 20 percent rating is 
appropriate with muscle spam on extreme forward bending, loss 
of lateral spine motion, unilateral in standing position; the 
maximum rating of 40 percent is appropriate with listing of 
the whole spine to opposite side, positive Goldwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, with some of the 
above with abnormal mobility on forced motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.   Therefore, an increased 
rating for lumbosacral strain under Diagnostic Code 5295 
cannot be granted as a 10 percent rating is the maximum 
rating he is currently entitled to.  See Id.  As per the June 
2003 VA examination report, the veteran's disability does not 
include lumbar and/or mid-central thoracic muscle spasms on 
extreme forward bending, or any of the symptoms consistent 
with a 40 percent rating.
 
Lastly, taking into consideration the requirements of 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995), per the June 2003 VA spine examination report, 
the veteran does not suffer from additional functional 
impairment that can be attributed to pain and weakness caused 
by the service-connected disability.  Specifically, the 
examination report notes that although his range of motion 
was somewhat reduced with slight weakness, he is not 
additionally limited by pain, fatigue, weakness, or a lack of 
endurance following repetitive movements.  

As such, the Board finds that the preponderance of the 
evidence does not demonstrate that the veteran's disability 
picture meets the old criteria for the assignment of a 
disability evaluation in excess of 10 percent for the 
service-connected lumbosacral strain, as effective prior to 
September 26, 2003.  See 38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 5290, 5291, 
5292, 5293, 5295 (effective prior to September 26, 2003); 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Therefore, 
the veteran's claim is denied.

Increased Rating for Lumbosacral Strain, 
Effective As of September 26, 2003.

Under the revised spine rating criteria effective September 
26, 2003, Diagnostic Codes 5235 to 5242 are evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine.  See 38 C.F.R. § 4.71a (effective as of September 26, 
2003).  

Under Diagnostic Code 5237 for lumbosacral strain, symptoms 
such as pain with or without (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease: unfavorable ankylosis of the 
entire spine warrants a 100 percent rating; while unfavorable 
ankylosis of the entire thoracolumbar spine is given a 50 
percent rating.  Forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent rating.  Forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis warrants a 
20 percent rating.  

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height is given a 10 
percent rating.  

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 
5242.

As discussed above, the veteran has 80 degrees of forward 
flexion, 25 degrees of backward extension, 30 degrees of 
lateral flexion bilaterally, and 25 degrees of rotation 
bilaterally.  In this respect, the new general rating formula 
for diseases and injuries of the spine indicates that normal 
forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral 
rotation are 0 to 30 degrees.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Disease and Injuries of the Spine, Note 
(2).  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation, the normal combined 
range of motion for the thoracolumbar spine being 240 
degrees.  See id.

Thus, as the veteran's disability is not characterized by 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, and his combined 
range of motion of the thoracolumbar spine is greater than 
120 degrees (being 160 degrees), the veteran's disability 
picture does not meet the new criteria for the assignment of 
a disability evaluation in excess of 10 percent for the 
service connected lumbosacral strain, as effective as of 
September 26, 2003.  See 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5235, 5237, 5239, 5240, 5242, 
5243 (effective as of September 26, 2003).

Additionally, per the June 2003 VA examination report, the 
veteran was found to have no objective neurologic 
abnormalities associated with his back disorder.  See 38 
C.F.R. § 4.71a, General Rating Formula for Disease and 
Injuries of the Spine, Note (1) (effective as of September 
26, 2003).  As well, the June 2003 VA examination report 
noted the veteran did not have ankylosis of the spine.  See 
38 C.F.R. § 4.71a, General Rating Formula for Disease and 
Injuries of the Spine, Note (5) (effective as of September 
26, 2003).

Lastly, taking into consideration the requirements of 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995), the June 2003 VA spine examination report 
clearly indicates that the veteran does not suffer from 
additional functional impairment that can be attributed to 
pain and weakness caused by the service-connected disability, 
as discussed above.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
disability evaluation in excess of 10 percent for the 
service-connected lumbosacral strain, as effective as of 
September 26, 2003.  Therefore, the veteran's claim is 
denied.

Additionally, the Board has considered whether it is 
appropriate to assign "staged ratings," in accordance with 
Fenderson, supra.  However, the Board finds that the medical 
evidence demonstrates consistently and throughout that the 
veteran meets the criteria for a 10 percent rating from the 
date of his claim.  Therefore, the assignment of staged 
evaluations in this case is not necessary.

IV. Conclusion.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2003) have been 
considered whether or not they were raised by the appellant 
as required by the decision reached in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
considered whether an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (2003) is 
warranted.  In the instant case, however, there has been no 
showing that the veteran's back disability alone has caused 
marked interference with employment (i.e., beyond that 
contemplated in the currently assigned evaluation) or the 
need for frequent periods of hospitalization, or have 
otherwise rendered impracticable the application of the 
regular schedular standards.  Specifically, the Board finds 
that no evidence currently of record shows that there is an 
exceptional or unusual disability picture in this case, which 
renders impracticable the application of the regular 
schedular standards.

With respect to the disability at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
Board has not found the disability under consideration to be 
of such severity as to warrant assignment of a higher rating 
on a schedular basis other than that indicated above.  
Likewise then, referral for consideration for extra-schedular 
evaluations is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

An initial disability rating in excess of 10 percent for 
service-connected chronic lumbosacral strain, as effective 
prior to and as of September 26, 2003, is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



